Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and response filed on December 23, 2020.
Claims 1, 3, 6, 10, 16, and 17 were amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
Objection: Objection of claims 1, 10, and 17 (mailed October 19, 2020) is withdrawn due to Applicant’s amendments.
101: 
Prong One of Step 2A: The Applicant argues (p. 9) that additional elements such as “HTTP POST request” and “GUI” render the claims beyond the purview of certain methods of organizing human activity and mental processes grouping of abstract ideas. The Examiner disagrees, the Examiner has listed the limitations that are encompassed by the above groupings in the updated 101 rejection below, the additional elements discussed by the applicant are considered in Prong Two analysis of the 101 rejection below.
Prong Two of Step 2A: The Applicant argues (p. 10) that integration of the “GUI” additional element into limitations integrates the abstract idea into a practical application 
Step 2B: The Applicant argues (p. 10-11) that amended claims are significantly more than the abstract idea because they provide real-time monitoring of account(s) with GUI based push notifications. The Examiner disagrees. As stated above within the Prong Two of Step 2A analysis, the additional elements merely add the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Priority based additional elements are directed manipulating data as such similarly merely add the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. As such the claims are directed to ineligible subject matter and are not patent eligible.
Due to substantive amendments, an updated 101 rejection is presented below.
102/103: The Applicant’s arguments and amendments with respect to the 102/103 rejections have been fully considered and are not persuasive.
The Applicant essentially argues that the amended limitations overcome the cited references. The Applicant’s arguments are moot in light of substantive amendments that necessitate an updated search and consideration.
As such due to the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1-20.

Objection of the Claims
Claim 10 is objected to for having minor informalities: the “display” step starting with the limitation “based on receiving the activity notification” includes a limitation “other displayed” which should be “other displayed activities”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 17 recite the limitation "the user account” within the clause “the user account  configured to monitor one or more customer transactions with the user" in the “receiving, via a digital communication network” step.  The limitation is vague and indefinite. The Examiner is unable to discern how “the user account” monitors customer transactions. The Examiner interprets the limitation “the user account” as “an account server” that is configured to monitor activities as supported by ¶ [0019] of the specification as filed. Appropriate correction is required.

Claim 10 recites the limitation "the user account” within the clause “the user account  configured to monitor one or more customer transactions with the user" in the “transmitting, via a digital communication network” step.  The limitation is vague and indefinite. The Examiner is unable to discern how “the user account” monitors customer transactions. The Examiner interprets the limitation “the user account” as “an account server” that is configured to monitor activities as supported by ¶ [0019] of the specification as filed. Appropriate correction is required.
Dependent claims 2-9, 11-16, and 18-20 are also rejected under 35 USC 112(b) due their dependency on rejected parent claims 1, 10, and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-9 are directed to a process, claims 10-16 are directed to a product of manufacture, and claims 17-20 are directed to a process. Thus claims 1-20 are within one of the four categories of eligible subject matter.
Prong One of Step 2A: Claim 1 recites “a user credential associated with a user account of a user; receiving at least one account update; determining that each of the at least one account update is associated with one of a plurality of activity categories including a first activity category and a second activity category; determining that each of the at least one account update is associated with one of a plurality of activity categories including the first activity category and the second activity category; generating a first activity notification”. These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to commercial or legal interactions. These recited limitations also fall within mental processes grouping as they are directed to performance in the human mind. 
Claim 10 recites “receive an activity notification, the activity notification corresponding to an account update indicating activity related to the user account; provide a plurality of notification response options; receive a user selection of one of the plurality of notification response options.” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to commercial or legal interactions. These recited limitations also fall within mental processes grouping as they are directed to performance in the human mind.
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claims recite the additional elements of: a digital communication network, processor(s), an account server, a user computing device, an application server and “transmitting, via the digital communication network, the user credential to an account server to gain access to the user account on the account server;” “receiving, via a graphical user interface (GUI), a first user selection to provide first activity notifications associated with a first activity category related to the one or more customer transactions and a second user selection to provide second activity notifications associated with a second activity category related to the one or more customer transactions,” “receiving, via the GUI, a first user selection of a first urgency level associated with the first activity category and a second user selection of a second urgency level associated with the second activity category, the first urgency level being higher than the second urgency level.” The additional elements are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “automatically pushing, via the digital communication network, the first activity notification to a user computing device, the first activity notification configured to trigger a visual notification on the user” amounts to insignificant extra-solution activity.
The combination of these additional elements are no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Accordingly, even in combination, these additional elements 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of digital communication network, processor(s), account server, user computing device, application server and “transmitting, via the digital communication network, the user credential to an account server to gain access to the user account on the account server;” “receiving, via a graphical user interface (GUI), a first user selection to provide first activity notifications associated with a first activity category related to the one or more customer transactions and a second user selection to provide second activity notifications associated with a second activity category related to the one or more customer transactions,” “receiving, via the GUI, a first user selection of a first urgency level associated with the first activity category and a second user selection of a second urgency level associated with the second activity category, the first urgency level being higher than the second urgency level” amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “automatically pushing, via the digital communication network, the first activity notification to a user computing device, the first activity notification configured to trigger a visual notification on the user” amounts to insignificant extra-solution activity.  For the same reason, these elements are not sufficient to provide an inventive concept. Reconsidering here in step 2B, the additional elements are also determined to be no 
As per claim 17, the substance of claim 17 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for reasons shown above regarding claim 1, claim 17 is similarly rejected as including ineligible abstract idea without significantly more.
As per dependent claims 2-5, 7, 12-13, 15, and 18-19, these claims further define the abstract idea noted in claims 1, 10, and 17. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 1, 10, and 17 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.
As per dependent claims 6, 8, 9, 11, 14, and 20, the dependent claims recite the additional elements of “automatically pushing, via the digital communication network, the second activity notification to the user computing device, the second activity notification configured to be displayed to the user in response to a user selection,” “transmitting, via the digital communication network, the payment instruction to a payment server, the payment instruction configured to trigger payment to an account associated with the at least one payment recipient,” “an HTTP POST request,” “display 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170004501 A1 (Ledford) in view of US 20130293363 A1 (Plymouth).
As per claim 1, Ledford teaches,
receiving, via a digital communication network (¶ [0086] “ACH network 130 can route (e.g., receive and transmit) electronic transactions and various types of messages between FIs via message interfaces 112 and 114”), a user credential associated with a user account of a user (¶ [0088] “communications may proceed after a single sign-on (SSO) procedure is performed in which a member using station 110 logs in to an online banking service provided by FI 111 “, ¶ [0243] “For customers of typical non-bank MSP providers, on the other hand, customers must provide banking credentials” teaches receiving user credentials to log into the processing/bank server), the user account configured to monitor one or more customer transactions with the user (¶ [0084] “Each FI includes one or more computers and/or servers, such as, for example, the system of FIG. 1A, which are configured to handle electronic financial transactions”),
transmitting, via the digital communication network (¶ [0086]), the user credential to an account server to gain access to the user account on the account server (¶ [0088] “communications may proceed after a single sign-on (SSO) procedure is performed in which a member using station 110 logs in to an online banking service provided by FI 111”, ¶ [0243] “MSP verification must be effected via, for example, a 
receiving, via the digital communication network (¶ [0086]), at least one account update from the account server, each of the at least one account update relating to activity in the user account (¶ [0098] “receive an electronic EOB, EOP, bill, and/or bill summary, and/or generate, receive, or otherwise process a payment transaction”, ¶ [0099] “a user (e.g., associated with station 110) can connect to their FIs' (e.g., via an on-line banking website) to authorize a payment of an amount from the user's account with a debtor FI (e.g., FI 111) to creditors, billers, and the like (e.g., associated with station 121), creditor FIs (e.g., FI 120), or other entities, based on the accessed item(s) (step 201)” teaches payment transaction initiated by the debtor/account owner),
determining, via one or more processors (FIG. 2, item 204), that each of the at least one account update is associated with one of a plurality of activity categories including the first activity category and the second activity category (¶ [0240] “receiving a payment instruction sent in step 206 (solid line) by determining whether the instruction is possibly fraudulent… Where the payment instruction is determined to be possibly fraudulent… in a case where the FI 111 determines that the original transaction was not fraudulent” teaches classifying the transaction as valid or fraudulent),
based on a determination that the at least one account update is associated with the first activity category (¶ [0240]), generating, via the one or more processors (FIG. 2, item 204), a first activity notification (¶ [0112] “the creditor FI 120 forwards a payment acknowledgement message towards the debtor FI 111 and/or the debtor station 110 in step 248” teaches payment accepted notification),
the first activity notification configured to trigger a visual notification on the user computing device (¶ [0155]) displayed so as to overlay other activities displayed on the user computing device (¶ [0159] “Messages may be overlaid to provide end-to-end solutions for specific use cases. Extensible messaging includes both financial and non-financial messages” teaches overlaying of messages which include financial and non-financial messages),
in response to receiving the at least one account update, pushing, via the digital communication network (¶ [0086]), the first activity notification to a user computing device, the first activity notification configured to trigger a notification on the user computing device (¶ [0114] “In step 239 the network 130 sends a payment status message (e.g., pacs.002) to the debtor FI 111, indicating that the payment was successful or pending, and control then passes to step 235 where the FI 111 sends a message (e.g., a text message, email, online message or other form of communication) to the user station 110 indicating that the payment was successful or pending” teaches providing a text message (a push notification) to user computer/station 110 regarding the payment successful status).
Ledford does not explicitly teach,
receiving, via a graphical user interface (GUI), a first user selection to provide first activity notifications associated with a first activity category related to the one or more customer transactions and a second user selection to provide second activity notifications associated with a second activity category related to the one or more customer transactions ,
receiving, via the GUI, a first user selection of a first urgency level associated with the first activity category and a second user selection of a second urgency level associated with the second activity category, the first urgency level being higher than the second urgency level ,
in response to receiving the at least one account update and based on the first urgency level associated with the first activity category, automatically pushing, via the digital communication network, the first activity notification to a user computing device .
However, Plymouth teaches,
receiving, via a graphical user interface (GUI) (¶ [0105] “A user may enter commands and information into the computer through a user interface that includes input devices such as a keyboard and pointing device” teaches input to a GUI), a first user selection to provide first activity notifications associated with a first activity category related to the one or more customer transactions and a second user selection to provide second activity notifications associated with a second activity category related to the one or more customer transactions (¶ [0041] “the customer may configure an alert delivery condition based on the alert in question and assign differing delivery preferences based on the type of alert it is, allowing the customer to configure one alert delivery condition for fraud alerts and another for low balance alerts” teaches customer configured alerts based on type of transaction such as fraudulent activity or withdrawal activity that negatively impacts account balance),
receiving, via the GUI (¶ [0105] teaches input to a GUI), a first user selection of a first urgency level associated with the first activity category and a second user selection of a second urgency level associated with the second activity category, the first urgency level being higher than the second urgency level (¶ [0045] “The customer may also set the priority between delivery conditions, just as he or she is able to prioritize alert conditions” teaches customer configurable alert conditions associated with activity, ¶ [0047] “important alerts, such as those indicating possible fraudulent activities in an account, may be delivered immediately to the person's mobile device, while those that are low in importance, such as those alerts providing balance information or monthly statements, may be provided in an email” teaches higher urgency alert event associated with fraudulent activity compared to lower urgency alert event associated with normal account activity),
in response to receiving the at least one account update and based on the first urgency level associated with the first activity category, automatically pushing, via the digital communication network, the first activity notification to a user computing device (¶ [0047] “important alerts, such as those indicating possible fraudulent activities in an account, may be delivered immediately to the person's mobile device” teaches delivery of alert associated with high priority account activity condition such as fraudulent activity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize transaction events and associated messages of Plymouth in the payment transaction notification system of Ledford since the claimed invention is merely a combination of old elements, and in the combination 

As per claim 2, combination of Ledford and Plymouth teach all the limitations of claim 1. Ledford also teaches,
wherein the first activity notification is transmitted to the user computing device without any additional input from the user computing device (¶ [0114] “the FI 111 sends a message (e.g., a text message, email, online message or other form of communication) to the user station 110 indicating that the payment was successful or pending” teaches providing a text message without input from the station 110).

As per claim 3, combination of Ledford and Plymouth teach all the limitations of claim 1. Ledford also teaches,
wherein the first activity category is a fraud alert (¶ [0108] “the payment is pending (e.g., perhaps owing to an anti-fraud … investigation… In the case where the FI 120 determines that the payment is pending in step 243, then in step 246 the FI 120 sends a status "PDNG" (e.g., a pacs.002 message) to the network 110”, ¶ [0114] “In step 239 the network 130 sends a payment status message (e.g., pacs.002) to the and the second activity category is a payment alert (¶ [0112] “the creditor FI 120 forwards a payment acknowledgement message towards the debtor FI 111 and/or the debtor station 110 in step 248” teaches payment notification).

As per claim 4, combination of Ledford and Plymouth teach all the limitations of claim 1. Ledford also teaches,
wherein the first activity notification is pushed to the user computing device in substantially real time (¶ [0114] the FI 111 sends a message (e.g., a text message, email, online message or other form of communication) to the user station 110 indicating that the payment was successful or pending” teaches providing a text message (a push notification) to user computer/station 110 regarding the payment successful status, ¶ [0206]-[0207] “At least one or more of the following messaging features, types, contents, functions, and characteristics can be employed in the system 100 herein: real-time transmission of payment and non-payment messages” teaches real-time payment related messaging).

As per claim 5, combination of Ledford and Plymouth teach all the limitations of claim 1. Ledford also teaches,
wherein the user credential is an access token (¶[0119] “in step 402 tokenization is performed to tokenize an identifier associated with station 110 and/or FI 111, with tokens”, ¶ [0269] “Authentication provides verification that a payer is whom 

As per claim 6, combination of Ledford and Plymouth teach all the limitations of claim 1. Ledford also teaches,
wherein the user credential is received from the user computing device (¶ [0088] “communications may proceed after a single sign-on (SSO) procedure is performed in which a member using station 110 logs in to an online banking service provided by FI 111” teaches login from user computing device).

As per claim 7, combination of Ledford and Plymouth teach all the limitations of claim 1. Ledford also teaches, 
receiving a notification response in response to the first activity notification, the notification response including instructions related to the at least one account update (¶ [0128] “requests for a return of funds refund can require a new transaction to return the funds to the requester”, ¶ [0132] “the debtor station 110 communicates with debtor FI 111 to request a return of funds from a creditor” teaches a return of funds response upon payment completion as disclosed in ¶ [0112] “the creditor FI 120 forwards a payment acknowledgement message towards the debtor FI 111 and/or the debtor station 110”).


receiving, via the digital communication network (¶ [0086]), a payment instruction to transmit a payment to at least one payment recipient from the user computing device (¶ [0125] “the station 110 sends a payment transaction message … the payment transaction is in response to a request for payment message” teaches payment instruction in relation to ¶ [0118] “the creditor station 121 sends a request to the creditor FI 120, requesting that payment be made to a creditor associated with the station 121, from another party, such as a party associated with debtor station 110” payment request from creditor to debtor), 
transmitting, via the digital communication network (¶ [0086]), the payment instruction to a payment server, the payment instruction configured to trigger payment to an account associated with the at least one payment recipient (¶ [0125] “the station 110 sends a payment transaction message to the debtor FI 111 requesting that the payment be made”, ¶ [0126] “a credit transfer process is performed” teaches payment transaction message instructing credit transfer from debtor account to creditor account).

As per claim 9 combination of Ledford and Plymouth teach all the limitations of claim 1. Ledford also teaches,
wherein the at least one account update (¶ [0098]) is received via an HTTP POST request (¶ [0084] “the debtor may use station 110 to access banking services provided by FI 111 through, for example, an online banking portal available through a 

As per claim 17, Ledford teaches,
receiving, via a digital communication network (¶ [0086]), an access token providing authorization to a user account of a user (¶ [0119], [0269] teaches token based user identification), the user account configured to monitor one or more customer transactions with the user (¶ [0084] teaches transaction monitoring),
transmitting, via the digital communication network (¶ [0086]), the access token to an account server to gain access to the user account on the account server (¶ [0119], [0269] teaches providing token(s) to access an account),
receiving, via the digital communication network (¶ [0086]), at least one account update from the account server via an HTTP POST request (¶ [0084] teaches financial institution web portal for providing transaction instructions through HTTP commands), each of the at least one account update relating to activity in the user account (¶ [0098]-[0099] teaches payment transaction initiated by the debtor/account owner),
determining, via one or more processors (FIG. 2, item 204), that each of the at least one account update is associated with one of the selected activity category (¶ [0240] teaches classifying the transaction as valid or fraudulent),
based on the a determination that the at least one account update is associated with the selected activity category (¶ [0240]), generating, via the one or more processors (FIG. 2, item 204), at least one activity notification corresponding to the at least one account update (¶ [0112] teaches payment accepted notification),
the at least one activity notification configured to trigger a visual notification on the user computing device (¶ [0155] “notification can be provided according to a predetermined standard (e.g., always notify a mobile device if available),”) displayed so as to overlay other activities displayed on the user computing device (¶ [0159] teaches overlaying of messages which include financial and non-financial messages).
Ledford does not explicitly teach, however Plymouth teaches,
receiving, via a graphical user interface (GUI) on a user computing device associated with the user (¶ [0105] teaches input to GUI), a user selection to provide activity notifications associated with a selected activity category of a plurality of activity categories related to the one or more customer transactions (¶ [0041] teaches customer configured alerts based on type of transaction such as fraudulent activity or withdrawal activity that negatively impacts account balance),
receiving, via the GUI (¶ [0105] teaches input to a GUI), a user selection of an urgency level associated with the selected activity category (¶ [0045] teaches customer configurable alert conditions associated with activity, ¶ [0047] teaches higher urgency alert event associated with fraudulent activity compared to lower urgency alert event associated with normal account activity),
based on the urgency level associated with the selected activity category, transmitting, via the digital communication network, the at least one activity notification to the user computing device (¶ [0047] teaches delivery of alert associated with high priority account activity condition such as fraudulent activity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize transaction events and associated messages of Plymouth in the payment transaction notification system of Ledford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment transaction processing and because prioritizing transaction events and associated messages improves fraud prevention by drawing a customer’s attention to higher prioritized transaction events to encourage faster customer intervention to prevent execution of malicious activity.

As per claim 18, the substance of claim 18 is directed to substantially similar subject matter and claim limitations of claim 4. As such, for reasons shown above regarding claim 4, claim 18 is similarly rejected as being unpatentable over Ledford in view of Plymouth.

As per claim 19, the substance of claim 19 is directed to substantially similar subject matter and claim limitations of claim 7. As such, for reasons shown above regarding claim 7, claim 19 is similarly rejected as being unpatentable over Ledford in view of Plymouth.

As per claim 20, the substance of claim 20 is directed to substantially similar subject matter and claim limitations of claim 8. As such, for reasons shown above regarding claim 8, claim 20 is similarly rejected as being unpatentable over Ledford in view of Plymouth.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ledford in view of Plymouth in further view of US 20170357971 A1 (Pitz).
As per claim 10, Ledford teaches,
transmit, via a digital communication network (¶ [0086]), a user credential to an application server (¶ [0088] “FI 111”), the user credential associated with a user account of a user (¶ [0088], [0243] teach transmitting user credentials to log into processing/bank server), the user account configured to monitor one or more customer transaction with the user (¶ [0084] teaches transaction monitoring),
receive, via the digital communication network (¶ [0086]), an activity notification from the application server (¶ [0088]), the activity notification corresponding to an account update indicating activity related to the user account (¶ [0098]-[0099] teaches payment transaction initiated by the debtor/account owner).
display, via the processor, a visual activity notification overlaid on other displayed (¶ [0159] teaches overlaying of messages which include financial and non-financial messages).
Ledford does not explicitly teaches, however, Plymouth teaches,
receive, via a graphical user interface (GUI) (¶ [0105] teaches input to a GUI), a user selection to provide activity notifications associated with the one or more customer transactions (¶ [0041] teaches customer configured alerts based on type of transaction such as fraudulent activity or withdrawal activity that negatively impacts account balance),
receive, via the GUI (¶ [0105] teaches input to a GUI), a user selection of an urgency level associated with the activity notifications (¶ [0045] teaches customer configurable alert conditions associated with activity, ¶ [0047] teaches higher urgency alert event associated with fraudulent activity compared to lower urgency alert event associated with normal account activity),
based on receiving the activity notification and based on the urgency level associated with the activity notifications (¶ [0047] teaches delivery of alert associated with high priority account activity condition such as fraudulent activity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize transaction events and associated messages of Plymouth in the payment transaction notification system of Ledford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment transaction processing and because prioritizing transaction events and associated messages improves fraud prevention by drawing a customer’s attention to higher 
Pitz teaches,
provide, via the processor (FIG. 2, item 204, ¶ [0058] “processing device or processing unit”), a plurality of notification response options (¶ [0082] “processing server may generate an authentication request message or identify a pre-constructed authentication request message to transmit to verify whether the transaction should be declined for fraud or if it is a misidentified fraudulent transaction”, ¶ [0084] “the authentication request message may be transmitted to, e.g., a user mobile application”, ¶ [0086] “The receipt of an authentication request message may cause the user mobile device or application running thereon to display an authentication request message to a user on a display screen of the user mobile device” teaches providing options (request authentication) for user selection/response regarding fraudulent transaction determination),
receive, via the processor (FIG. 2, item 204, ¶ [0058]), a user selection of one of the plurality of notification response options (FIG. 2, item 326, ¶ [0087] “In response to the display, a user may input data. For instance, a user may check a box indicating "yes" the transaction is fraudulent. A user may enter a PIN number in response to a request therefor, a user may input or scan other identification information (e.g., a bar code or other machine readable code present at the merchant location), etc. In some instances, a user may provide, e.g., the last four digits of an identification number, such as a social security number. The user input may be received by the user mobile device or mobile application in step 326” teaches user input),
based on receiving the user selection (¶ FIG. 3B, item 326, ¶ [0087]), transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server (FIG. 3B, item 328, ¶ [0087] “The user mobile device or mobile application … may generate or modify a pre-existing response message which may be transmitted as a data signal to the processing server in step 328. The data signal may be superimposed with authentication information provided by the user input received by the user mobile device or mobile application” teaches providing the user input to the processing server to proceed with the transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present an interface prompting a payer to perform a selection regarding fraudulent transaction determination of Pitz in the payment transaction notification system of Ledford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment transaction processing and because prompting payer selection regarding fraudulent transaction determination improves fraud prevention by requiring direct input from the payer to evaluate the fraud determination and decide an outcome.

As per claim 11, combination of Ledford, Plymouth, and Pitz teach all the limitations of claim 10. Ledford also teaches,
receive a summary of one or more account updates related to the user account; and display a graphical depiction of the summary of one or more account updates related to the user account (¶ [0099] “in addition to being able to obtain access to and view, summary and detailed bills, a user (e.g., associated with station 110) can connect to their FIs' (e.g., via an on-line banking website) to authorize a payment of an amount from the user's account with a debtor FI (e.g., FI 111) to creditors, billers, and the like (e.g., associated with station 121), creditor FIs (e.g., FI 120), or other entities, based on the accessed item(s) (step 201)” teaches display a summary and detailed bills and user initiated payment transaction from the user’s account in relation to the bill).

As per claim 12, combination of Ledford, Plymouth, and Pitz teach all the limitations of claim 10. Pitz also teaches,
wherein the user selection of one of the plurality of notification response options (¶ [0082], [0084], [0086] teaches providing options (request authentication) for user selection/response regarding fraudulent transaction determination) includes an instruction to transmit payment to at least one payment recipient related to the activity notification (FIG. 3B, items 330, 336, 340, ¶ [0091] “the processing server may transmit a transaction message… the processing server may authorize and process the transaction and transmit a message indicating that the transaction has been processed” teaches authorization instruction by user to process the transaction causing the transaction to be processed).


As per claim 13, the substance of claim 13 is directed to substantially similar subject matter and claim limitations of claim 4. As such, for reasons shown above regarding claim 4, claim 13 is similarly rejected as being unpatentable over Ledford in view of Plymouth in further view of Pitz.

As per claim 14, combination of Ledford, Plymouth, and Pitz teach all the limitations of claim 10. Ledford also teaches,
receive one or more additional activity notifications from the application server corresponding to one or more additional account updates (¶ [0128] “requests for a return of funds refund can require a new transaction to return the funds to the requester” teaches an additional transaction),
aggregate data relating to the activity notification and the one or more additional activity notifications (¶ [0131] “The payer can send a message to the payee indicating that the payment was made in error. The receiver receives the message and can agree to return the funds to the payer. If the receiver does not agree to do so, or otherwise does not send a response, then the payer sends a message via the payer's FI to the receiver's FI asking for the return of funds. All messages reference the universal transaction Id of the original payment” teaches aggregation of the original payment transaction and the refund request transaction using the universal transaction identifier),
display a graphical representation of the aggregated data via a graphical user interface (¶ [0099] teaches displaying payment transaction to the payer, ¶ [0131] “The payer can send a message to the payee indicating that the payment was made in error” teaches graphical representation of a refund request and associated data to the payer).

As per claim 15, combination of Ledford, Plymouth, and Pitz teach all the limitations of claims 10 and 14. Ledford also teaches,
wherein the aggregated data is updated in substantially real time (¶ [0206]-[0207] “At least one or more of the following messaging features, types, contents, functions, and characteristics can be employed in the system 100 herein: real-time transmission of payment and non-payment messages” teaches real-time payment related messaging).


receive one or more additional activity notifications from the application server corresponding to one or more additional account updates (¶ [0131] “a receiver may recognize that a payment was made in error, sends a message to the payer that the payment is being returned, the payment is returned to the payer, which recognizes that the payment was made in error. The payer can send a message to the payee indicating that the payment was made in error” teaches receiving an additional activity notification from the payer identifying the potential refund request),
display the activity notification and the one or more additional activity notifications in a substantially real time events feed via the GUI (¶ [0087] teaches displaying the activity notification, ¶ [0131] teaches displaying the refund request notification, ¶ [0206]-[0207] teach real-time payment related messaging).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692